Exhibit 10.2



 

AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT

 

This AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) dated
as of September 12, 2019, by and between SCWorx Corp. (formerly known as
Alliance MMA, Inc.), a Delaware corporation (the “Company”) and those parties
listed on Exhibit A annex hereto (the “Required Holders”). Each of the Company
and the Required Holders Executive shall be referred to collectively as the
“Parties” and individually as a “Party.”

 

W I T N E S S E T H:

 

WHEREAS, the Company and certain signatories, including the Required Holders
(the “RRA Signatories”), entered into a Registration Rights Agreement dated as
of December 10, 2018 and January 30, 2019 (the “Registration Rights Agreement”)
pursuant to which the Company agreed to register certain securities purchased by
the RRA Signatories;

 

WHEREAS, pursuant to the Registration Rights Agreement, any amendment to the
Registration Rights Agreement only requires the consent of the Required Holders;
and

 

WHEREAS, the Parties desire to amend certain provisions of the Registration
Rights Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the parties agree with the others as follows:

 

1.                     Unless otherwise defined herein, all terms and conditions
used in this Amendment shall have the meanings assigned to such terms in the
Registration Rights Agreement.

 

2.         Section 2(d) (“Effect of Failure to File, Respond to and Maintain
Effectiveness of any Registration Statement”) of the Registration Rights
Agreement is hereby deleted in its entirely and replaced with the following:

 

“(d) Effect of Failure to File, Respond to and Maintain Effectiveness of any
Registration Statement. If (i) a Registration Statement covering the resale of
all of the Registrable Securities required to be covered thereby (disregarding
any reduction pursuant to Section 2(e)) and required to be filed by the Company
pursuant to this Agreement is (A) not filed with the SEC on or before the Filing
Deadline for such Registration Statement (a “Filing Failure”), (B) SEC comments
are not responded to by the Response Deadline (“Response Failure”), or (C) not
declared effective by the SEC on or before the Effectiveness Deadline for such
Registration Statement (an “Effectiveness Failure”) (it being understood that if
on the Business Day immediately following the Effective Date for such
Registration Statement the Company shall not have filed a “final” prospectus for
such Registration Statement with the SEC under Rule 424(b) in accordance with
Section 3(b) (whether or not such a prospectus is technically required by such
rule), the Company shall be deemed to not have satisfied this clause (i)(C) and
such event shall be deemed to be an Effectiveness Failure), (ii) other than
during an Allowable Grace Period (as defined below), on any day after the
Effective Date of a Registration Statement, sales of all of the Registrable
Securities required to be included on such Registration Statement (disregarding
any reduction pursuant to Section 2(e)) cannot be made pursuant to such
Registration Statement (including, without limitation, because of a failure to
keep such Registration Statement effective, a failure to disclose such
information as is necessary for sales to be made pursuant to such Registration
Statement, on or after the Closing Date a suspension or delisting of (or a
failure to timely list) the Common Stock on an Eligible Market (as defined in
the Securities Purchase Agreement), or a failure to register a sufficient number
of shares of Common Stock or by reason of a stop order) or the prospectus
contained therein is not available for use for any reason (a “Maintenance
Failure”), or (iii) at any time when a Registration Statement is not effective
for any reason or the prospectus contained therein is not available for use for
any reason, the Company fails to file with the SEC any required reports under
Section 13 or 15(d) of the 1934 Act such that it is not in compliance with Rule
144(c)(1) (or Rule 144(i)(2), if applicable) (a “Current Public Information
Failure”) as a result of which any of the Investors are unable to sell
Registrable Securities without restriction under Rule 144 (including, without
limitation, volume restrictions), then, as partial relief for the damages to any
holder by reason of any such delay in, or reduction of, its ability to sell the
underlying shares of Common Stock (which remedy shall not be exclusive of any
other remedies available at law or in equity), the Company shall pay to each
holder of Registrable Securities relating to such Registration Statement an
amount of shares of the Company’s common stock computed by dividing one percent
(1%) of such Investor’s Purchase Price on the Closing Date, by the price per
share equal to the sum of the volume weighted average price (VWAP) of the Common
Stock of each of the five (5) Trading Days ending at the close of business on
the Principal Market as of September 12, 2019 divided by five (5), rounded up to
the nearest whole share (1) on the date of such Filing Failure, Response
Failure, Effectiveness Failure, Maintenance Failure, or Current Public
Information Failure, as applicable, and (2) on every thirty (30) day anniversary
or portion thereof of (I) a Filing Failure until such Filing Failure is cured;
(II) an Effectiveness Failure until such Effectiveness Failure is cured; (III) a
Maintenance Failure until such Maintenance Failure is cured; (IV) a Response
Failure until a response is properly filed with the SEC; and (V) a Current
Public Information Failure until the earlier of (i) the date such Current Public
Information Failure is cured and (ii) such time that such public information is
no longer required pursuant to Rule 144 (in each case, pro rated for periods
totaling less than thirty (30) days). The payments to which a holder of
Registrable Securities shall be entitled pursuant to this Section 2(e) are
referred to herein as “Registration Delay Payments.” Following the initial
Registration Delay Payment for any particular event or failure (which shall be
paid on the date of such event or failure, as set forth above), without limiting
the foregoing, if an event or failure giving rise to the Registration Delay
Payments is cured prior to any thirty (30) day anniversary of such event or
failure, then such Registration Delay Payment shall be made on the third (3rd)
Business Day after such cure. Notwithstanding the foregoing, no Registration
Delay Payments shall be owed to an Investor (other than with respect to a
Maintenance Failure resulting from a suspension of listing or quotation or
delisting of (or a failure to timely list or quote) the Common Stock on the
Principal Market) with respect to any period during which all of such Investor’s
Registrable Securities may be sold by such Investor without restriction under
Rule 144 (including, without limitation, volume restrictions) and without the
need for current public information required by Rule 144(c)(1) (or Rule
144(i)(2), if applicable). Notwithstanding the foregoing, the Company shall not
be obligated to pay any such liquidated damages pursuant to this Section 2(d) if
the Company is unable to fulfill its registration obligations as a result of
rules, regulations, positions or releases issued or actions taken by the
Commission pursuant to its authority with respect to “Rule 415”, and the Company
registers at such time the maximum number of shares of Common Stock permissible
upon consultation with the staff of the SEC (the “Staff”) or as contemplated
pursuant to Section 2(e) below. The maximum penalties payable hereunder shall
not exceed 3% of the Purchase Price. Penalties shall cease to accrue at such
time as the Registrable Securities may be sold under Rule 144 and the Company
uses commercially reasonable efforts to provide appropriate legal opinions.”

 



 1 

 

 

3.         Except as herein amended, the Registration Rights Agreement shall
remain in full force and effect.

 

4.         Further Assurances. Each Party hereto, without additional
consideration, shall cooperate, shall take such further action and shall execute
and deliver such further documents as may be reasonably requested by the other
Party hereto in order to carry out the provisions and purposes of this
Amendment.

 

5.         Counterparts. This Amendment may be signed in counterparts with the
same effect as if the signature on each counterpart were upon the same
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

6.         Headings. The headings of Articles and Sections in this Amendment are
provided for convenience only and will not affect its construction or
interpretation.

 

7.         Waiver. Neither any failure nor any delay by any party in exercising
any right, power or privilege under this Amendment or any of the documents
referred to in this Amendment will operate as a waiver of such right, power or
privilege, and no single or partial exercise of any such right, power or
privilege will preclude any other or further exercise of such right, power or
privilege.

 

8.         Severability. The invalidity or unenforceability of any provisions of
this Amendment pursuant to any applicable law shall not affect the validity of
the remaining provisions hereof, but this Amendment shall be construed as if not
containing the provision held invalid or unenforceable in the jurisdiction in
which so held, and the remaining provisions of this Amendment shall remain in
full force and effect. If the Amendment may not be effectively construed as if
not containing the provision held invalid or unenforceable, then the provision
contained herein that is held invalid or unenforceable shall be reformed so that
it meets such requirements as to make it valid or enforceable.

 

9.         Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
choice of law principles thereof. Any disputes arising from this Amendment shall
be resolved pursuant to Section 11(d) of the Registration Rights Agreement.

  

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

 2 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Registration Rights Agreement to be duly executed as of the day and year first
above written.

 



  Company:             SCWORX CORP.             By:       Name: Marc S. Schessel
    Title: Chief Executive Officer             Required Holders:            
Alpha Capital                   Name:     Title:                     M2B Funding
Corp.                   Name:     Title:             Mark Munro                
Name: Mark Munro             Osher Capital Partners                   Name:    
Title:             Riverside Merchant Partners                   Name:    
Title:  

  



 

 3 

 

 

Exhibit A

 

Required Holders

 

Alpha Capital

M2B Funding Corp.

Mark Munro

Osher Capital Partners

Riverside Merchant Partners

 

 



 4 

